Citation Nr: 0900839	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-34 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a generalized 
anxiety disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder. 



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
denied the benefits sought on appeal.  The appellant, who had 
active service from November 1967 to December 1969, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The appellant requested that he be scheduled for a hearing 
before a BVA Veterans Law Judge in	October 2006. See October 
2006 VA Form 9.  Although the Board remanded the appellant's 
claims in October 2008 for such a hearing, the appellant 
failed to appear. August 2008 report of contact; October 2008 
BVA decision; October 2008 and November 2008 letters from the 
RO to the appellant; December 2008 note to file.  As such, 
the Board views the appellant's request for a BVA hearing as 
withdrawn.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims is 
necessary.  As such, the claims are hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant and inform him that 
further action is required on his part.  


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for a 
generalized anxiety disorder and post-traumatic stress 
disorder ("PTSD") disclose a need for further development 
prior to final appellate review.  In this regard, the Board 
finds that there may be outstanding VA and private records 
pertinent to the current claims that should be associated 
with the claims file before a decision on the merits of the 
claims can be undertaken.   In addition, the Board finds that 
the appellant should be afforded another opportunity to 
provide evidence supportive of his PTSD stressor events.  
Lastly, the Board concludes that the appellant should be 
afforded a VA psychiatric examination if the RO determines 
upon review of the evidence of record and any additional 
evidence received that at least one of the appellant's 
alleged PTSD stressor events has been verified for VA 
purposes. 

In terms of the issue of outstanding VA and private records, 
the Board observes that the earliest VA medical records 
contained in the claims file are dated in March 1998.  In 
addition, the earliest private medical records contained in 
the claims file are dated in November 1988.  Of the records 
available in this case, the Board observes that an October 
2004 VA PTSD assessment references mental health treatment 
reported by the appellant to have occurred at a VA Medical 
Center in Dayton, Ohio in the 1980's. October 2004 VA PTSD 
assessment, p. 7.  In addition, the assessment notes that the 
appellant reported undergoing residential treatment for 
alcohol detoxification in October 1991 at the same VA Medical 
Center. Id.  Lastly, the October 2004 PTSD assessment 
indicates that the appellant told his VA examiner that he 
attempted to commit suicide in 1972 after his release from 
service when he overdosed on over-the-counter medications. 
Id., p. 6.  The appellant indicated at that time that he 
sought help from a friend who worked at a fire station.  The 
appellant reports being stabilized at the fire station and 
subsequently transported to an emergency room where he was 
treated and released. Id.  Records regarding this event are 
obviously not in the claims file.  

Although it appears that the RO requested the appellant's VA 
medical records from Dayton, Ohio prior to the issuance of 
the rating decision on appeal, this request was apparently 
limited to the time period from March 2000 to March 2001. See 
request for outpatient treatment records.  In addition, it 
seems that the RO was not placed on specific notice by the 
appellant as to his previous mental health treatment or 
hospitalizations.  Since the appellant essentially contends 
in his appeal that he has experienced a continuity of 
symptomatology consisting of anxiety and PTSD symptomatology 
since service due to traumatic events in service (August 2005 
statement in support of claim) and signed a medical 
authorization contained in the claims file for VA treatment 
records dated from 1971 to 2007 for "all health 
conditions," the Board finds that a remand of this claim is 
necessary in order to afford the RO the opportunity to 
associate any outstanding VA and/or private records with the 
claims file.  

In regards to the appellant's alleged PTSD stressor events, 
the appellant has submitted statements in which he reports 
that he was the victim of a physical assault in service in 
approximately November 1967 and a sexual assault during a 
period of confinement in a service correctional unit in 1968. 
See statements dated in June 2005, August 2005 and October 
2006.  In support of his claim, the appellant relies upon his 
service medical records that he contends should reflect that 
he was treated for injuries of a physical assault by a 
corpsman prior to being sent back to his unit during his 
period of basic training. June 2005 statement in support of 
claims.  In addition, the appellant essentially reports that 
his service medical records should reflect that he attempted 
to commit suicide twice in service by cutting his wrists.  He 
indicates that he received medical treatment after both 
suicide attempts to the extent that his injuries were 
bandaged, but he was not hospitalized. October 2004 VA PTSD 
assessment, p. 6.  In addition, the appellant argues that his 
service personnel records support his claims to the extent 
that they reveal he took several unauthorized absences from 
his service duties, absences he contends resulted from 
harassment he experienced subsequent to his alleged November 
1967 physical assault. June 2005 statement in support of 
claims.  

While a review of the appellant's service personnel records 
do reveal that the appellant took several unauthorized 
absences during the time period from April 1968 to April 
1969, they do not reflect the rationale behind the 
appellant's actions or provide any indication that the 
absences were the result of harassment that allegedly began 
subsequent to a physical assault that occurred in 
approximately November 1967.  In addition, the appellant's 
service medical records do not reference any of the medical 
treatment reported by the appellant to have occurred 
subsequent to the initial physical assault.  In light of the 
fact that claims of PTSD that are based upon the stressor 
event of a personal assault can be corroborated by evidence 
other than a veteran's service records, the Board concludes 
that additional development should be undertaken in terms of 
attempting to corroborate the appellant's stressor events in 
this case.  Specifically, the RO should afford the appellant 
another opportunity to provide any additional information 
potentially corroborative of the alleged in-service 1967 
physical assault, subsequent harassment and/or subsequent 
1968 sexual assault, to include (1) providing additional 
information about where he specifically received medical 
treatment subsequent to his alleged physical assault and his 
suicide attempts and (2) obtaining lay statements and/or 
buddy statements from people who knew him during this time 
frame or directly thereafter and can provide evidence related 
to his mental health and/or behavior during or subsequent to 
service.  

Upon completion of the foregoing, if the RO finds that one or 
more stressors are verified, the RO should afford the 
appellant a VA psychiatric examination to determine whether 
it is as likely as not that the appellant has a diagnosis of 
PTSD under the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders ("DSM- IV") that is related to a verified event 
in service or a diagnosis of any other psychiatric disorder 
related to the appellant's period of service.  The Board 
finds that such an examination would be appropriate in light 
of the October 2004 VA PTSD assessment in which the appellant 
was diagnosed with a mood disorder and PTSD after reporting 
several pre-service and service stressor events that did not 
include being raped in service.  Rather, the appellant 
reported at that time that another serviceman "touch[ed] him 
or [made] sexual advances towards him in the latrine." 
October 2004 VA PTSD assessment, p. 3.  For the record, the 
Board observes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the DSM IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and 
implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should contact the appellant 
and advise him to submit any additional 
information or evidence potentially 
corroborative of the alleged November 
1967 physical assault, the alleged 
harassment experienced by the appellant 
in 1967 and 1968 and/or subsequent 1968 
sexual assault upon which he bases his 
PTSD service connection claim.  In 
doing so, the RO should notify the 
appellant that he may submit lay 
statements and/or buddy statements from 
people who knew him during his period 
of active service or directly 
thereafter who can provide evidence 
related to his mental health and/or 
behavior during or subsequent to 
service.  In addition, the RO should 
request information from the appellant 
regarding the locations where he 
received medical treatment subsequent 
to his alleged November 1967 physical 
assault and subsequent suicide attempts 
in service. 

3.  When contacting the appellant, the 
RO should also request that he furnish 
the complete names and addresses of any 
medical providers who have diagnosed 
and/or treated him for any psychiatric 
disorder (to include PTSD and/or 
generalized anxiety disorder) or 
symptomatology he now contends is 
associated with a psychiatric disorder.  
In making this request, the appellant 
should be asked to provide the name and 
address of the emergency room where he 
was treated for a suicide attempt in 
1972.  The appellant should also be 
asked to provide specific 
authorizations for the release of 
medical records from the above-
referenced list.  With appropriate 
releases provided, the RO should 
associate any available records with 
the claims file.  The appellant should 
also be informed, in the alternative, 
that he may obtain these records 
himself and submit them to the RO.  

4.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facility 
located in Dayton, Ohio dated prior to 
March 1998 and subsequent to March 2007.

5.  Following completion of the 
foregoing directives and any additional 
development deemed necessary by the RO, 
the appellant should be scheduled for a 
VA psychiatric examination if, and only 
if, an in-service stressor event is 
verified by the RO to determine whether 
it is as likely as not that he has a 
diagnosis of PTSD (under DSM-IV 
criteria) that is related to the 
verified event in service.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The appellant's claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be 
provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




